DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.
Status of Claims
Claims 1 and 5 are amended due to Applicant's amendment dated 12/23/2021.  Claims 1-8 are pending.
Response to Amendment
The rejection of claims 1 and 5 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement as set forth in the previous Office Action is overcome due to the Applicant’s amendment dated 12/23/2021. The rejection is withdrawn.
The rejection of claims 1-8 under 35 U.S.C. 103 as being unpatentable over Tianyu et al. CN 204455484 U—English translation obtained from Espacenet (“Tianyu”)—in view of Li CN 205775116 U—English translation obtained from Espacenet (“Li”), as evidenced by Triantafillou, Thanasis. (2016). Textile Fibre Composites in Civil Engineering-1.4.2 3D-Knitted Structures, pgs. 16-19 (“Triantafillou”) as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 12/23/2021.  The rejection is withdrawn.
Response to Arguments
Applicant's arguments on pages 4-9 of the reply dated 12/23/2021 with respect to the rejection of claims 1-8 as set forth in the previous Office Action have been considered but are moot because the rejection has been withdrawn.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Minghui et al. CN 203583140 U—English translation obtained from Espacenet, hereinafter “Minghui”—in view of Takahashi et al. US 2018/0179676 A1 (“Takahashi”).
Regarding claims 1 and 5, Minghui teaches a three-layer warp-knitted mesh cloth with three-dimensional effect (¶ [0006]) and teaches examples of the three-layer warp-knitted mesh cloth in Figures 1-4 (Figure 1 shown below) including a mesh body 1 which includes an upper layer 11, a lower layer 12, and a middle layer which are filling blocks 13 arranged at intervals (¶ [0024]). Minghui teaches the upper layer 11 and lower layer 12 are connected with the filling blocks 13 (¶ [0027]).

    PNG
    media_image1.png
    216
    807
    media_image1.png
    Greyscale

Minghui teaches such a three-layer warp-knitted mesh cloth is fashionable and beautiful, resistant to deterioration and aging, comfortable, has a simple structure, low cost, and is suitable for large-scale production (¶ [0015]). 
As the mesh body 1 of the three-layer warp-knitted mesh cloth includes both the upper layer 11 and the lower layer 12 (¶ [0024]), both the upper layer 11 and lower layer 12 are mesh cloth. The upper layer 11 reads on the claimed surface layer and the lower layer 12 reads on the claimed bottom layer.
Minghui teaches the filling blocks 13 are knitted by either knitting machines or jacquard machines (¶ [0024] and [0029]). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to knit the filling blocks 13 specifically by jacquard machines, because it would have been choosing to knit the filling blocks by knitting machines or jacquard machines, which would have been a choice from a finite number of identified, predictable solutions of a method of knitting the filling blocks 13 of the three-layer warp-knitted mesh cloth of Minghui and possessing the benefits taught by Minghui.  One of ordinary skill in the art would have been motivated to produce additional three-layer warp-knitted mesh cloths comprising filling blocks knitted by methods having the benefits taught by Minghui in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
As shown in Figure 2 below (and additionally in Figures 3 and 4), the filling block 13 of the middle layer can be seen through a front side of the upper layer 11 (¶ [0024]).

    PNG
    media_image2.png
    538
    430
    media_image2.png
    Greyscale

Minghui teaches the filling blocks 13 of the middle layer are connected by thread (¶ [0029]). The middle layer reads on the claimed middle layer.
Minghui is silent as to the three-layer warp-knitted mesh cloth being a color-changing fabric. However, Mingui does teach the three-layer warp-knitted mesh cloth is warp-knitted (¶ [0015]).
Takahashi teaches a warp-knitted fabric manufactured in a way such that it exhibits a color effect such that the color thereof is changed in accordance with the position of the observer (abstract).Takahashi teaches such a knitted fabric reduces production costs, and can stably exhibit enhanced color effect, while providing a beautiful appearance or liveness (¶ [0035]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a particular method of warp-knitting in order to carry out an embodiment of Minghui. Specifically, it would have been obvious to one of ordinary skill in the pertinent art to look to the warp-knitting fabric of Takahashi wherein warp-knitted fabric is 
Accordingly, the three-layer warp-knitted mesh cloth of Minghui in view of Takahashi is a color-changing fabric.
Per claim 1, while the Minghui does not appear to explicitly teach wherein on one side of the middle layer, the color of yarns of all jacquard patterns (filling blocks 13) is defined as a first color, then the color of other yarns on the same side (the thread connecting the filling blocks 13) is defined as a second color; and wherein on the other side of the middle layer, the color of the yarns of all jacquard patterns (filling blocks 13) is defined as the second color, then the color of other yarns on the same side (the thread connecting the filling blocks 13) is defined as the first color, it would have been an obvious matter of design choice to modify the three-layer warp-knitted mesh cloth of Minghui, wherein on one side of the middle layer, the color of yarns of all filling blocks 13 is defined as a first color, then the color of other yarns on the same side is defined as a second color; and wherein on the other side of the middle layer, the color of the yarns of all filling blocks 13 is defined as the second color, then the color of other yarns on the same side is defined as the first color, based on the desired aesthetics of the three-layer warp-knitted mesh cloth, since Minghui teaches the use of various colors to form the fabric and the use of various colors to make the filler blocks (Minghui, ¶ [0012] and [0015]) and Applicant has not taught the color functioning beyond ornamentation with no mechanical function. The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See in re Seid, 161 F.2d 223, 73 USPQ431 (CCPA 1947).
Per claim 5, while the Minghui does not appear to explicitly teach wherein on one side of the middle layer, the color of the yarns is defined as a first color, and wherein on the other side of the middle layer, the color of the yarns of all jacquard patterns (filling blocks 13) is defined as the first color and the color of other yarns on the same side (the thread connecting the filling blocks 13) is defined as the second color, it would have been an obvious matter of design choice to modify the three-layer warp-knitted mesh cloth of Minghui, wherein on one side of the middle layer, the color of the yarns is defined as a first color, and wherein on the other side of the middle layer, the color of the yarns of all jacquard patterns (filling blocks 13) is defined as the first color and the color of other yarns on the same side (the thread connecting the filling blocks 13) is defined as the second color, based on the desired aesthetics of the three-layer warp-knitted mesh cloth, since Minghui teaches the use of various colors to form the fabric and the use of various colors to make the filler blocks (Minghui, ¶ [0012] and [0015]) and Applicant has not taught the color functioning beyond ornamentation with no mechanical function. The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See in re Seid, 161 F.2d 223, 73 USPQ431 (CCPA 1947).
Regarding claims 2 and 6, Minghui in view of Takahashi teach the three-layer warp-knitted mesh cloth of claims 1 and 5, as described above. 
Minghui teaches the colors of the upper layer, the lower layer, and the filling block may be different or the colors of the upper layer and lower layer may be the same (¶ [0012]). As the claimed third color is not required to be different from the claimed fourth color, the limitation of claim 2 is met.
Regarding claims 3 and 7, Minghui in view of Takahashi teach the three-layer warp-knitted mesh cloth of claims 1 and 5, as described above.
While the prior art combination does not appear to explicitly teach wherein the color of the upper layer is the same as one of the colors of the filling blocks or the threads connecting the filling .
Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Minghui et al. CN 203583140 U—English translation obtained from Espacenet, hereinafter “Minghui”—in view of Takahashi et al. US 2018/0179676 A1 (“Takahashi”), as applied in claims 1 and 5 above, and further evidenced by Merriam-Webster’s online dictionary.
Regarding claims 4 and 8, Minghui in view of Takahashi teach the three-layer warp-knitted mesh cloth of claims 1 and 5, as described above.
As described above, as the mesh body 1 of the three-layer warp-knitted mesh cloth includes the lower layer 12 (¶ [0024]), the lower layer 12 is a mesh cloth.
As “stripe fabric” is not further defined in the claims or instant specification, “stripe fabric” is interpreted under broadest reasonable interpretation and its commonly understood terminology in the art to mean a specific pattern, as exemplified by Merriam-Webster’s online dictionary, wherein stripe is “a textile design consisting of lines or bands against a plain background”.
While the prior art combination does not appear to explicitly teach the upper layer comprises a stripe pattern, it would have been an obvious matter of design choice to modify the upper layer of the three-layer warp-knitted mesh cloth of Minghui in view of Takahashi, wherein the upper layer comprises a stripe pattern, based on the desired aesthetics of the sandwich mesh fabric, since Minghui in view of Takahashi teaches the use of various colors to form the fabric and Applicant has not taught the color functioning beyond ornamentation with no mechanical function. The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See in re Seid, 161 F.2d 223, 73 USPQ431 (CCPA 1947).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786